Citation Nr: 1820593	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Robert N. Caldwell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, W.H.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  He had additional service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied the Veteran's claim of service connection for high blood pressure. 

In September 2014, the Veteran and his wife, W.H., testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is associated with the claims file.

The Board notes that the Veteran currently has another claim in appellate status, Docket Number 17-48 134.  The Veteran is represented by a private attorney who has expressed that his representation is limited specifically to the claim set forth in Docket Number 17-48 134.  See September 2014 letter, November 2014 letter and February 2018 letter.  Pursuant to BVA Directive 8430, Paragraph 14(a) a separate decision will be issued to address that claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed high blood pressure and, subsequently, hypertension as a result of his active duty service.  See September 2014 Hearing Transcript.  Specifically, the Veteran stated that he was diagnosed with high blood pressure during service and was advised by medical staff to cut down on meat and other salty food items.  Id.  

The Veteran's July 1979 enlistment examination report indicated a blood pressure reading of 122/80.  His service treatment records are silent as to the diagnosis of, or treatment for, high blood pressure or hypertension; however, blood pressure readings are absent in the treatment records.  His July 1983 discharge examination report indicated a blood pressure reading of 100/60.  Additionally, the Veteran's February 1985 U.S. Army Reserve enlistment examination report indicted a blood pressure reading of 120/80.

As a layperson, the Veteran is not competent to establish by his own opinion that his current hypertension disability was a result of active duty service.  He has not been afforded a VA examination in conjunction with this claim.  The Board finds that this evidence is sufficient to meet the low threshold for when an examination is necessary as outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and triggers the Secretary's duty to assist by providing such examinations (and nexus opinions).  Consequently, a remand for such examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2. Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature of his hypertension.

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to provide an opinion responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension had its onset in, or is otherwise related to the Veteran's period of active duty service?

All opinions expressed should be accompanied by supporting rationale.

3. After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




